—Judgments, Supreme Court, Bronx County (Denis Boyle, J.), rendered July 22, 1998, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree, and two counts of criminal sale of a controlled substance in or near school grounds, and sentencing him to three concurrent terms of 2Vs to 7 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty pleas. The record, including defendant’s thorough plea allocution, establishes the voluntariness of the pleas, and defendant’s assertion that his pleas were impaired by mental illness and medication is unsupported by any evidence. We note that defendant was examined pursuant to CPL article 730 and found competent.
Defendant’s unrestricted waiver of his right to appeal forecloses review of his excessive sentence claim (People v Hidalgo, 91 NY2d 733). In any event, we perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.